Heard on petition of Helen Bailey to have order of Superior Court adding her as a party defendant quashed. Counsel for all parties were present in court and all stated they would have *823no objection to dropping Helen Bailey as a party defendant. Ordered that order of Superior Court adding Helen Bailey as a party defendant be quashed and she is dropped as a party defendant.
Toro & Crouchley, Eugene F. Toro, Hinckley, Allen, Salisbury & Parsons, for plaintiffs.
Robert W. Lovegreen, for Third-Party Plaintiff and Defendant.
Francis V. Reynolds, for Helen Bailey.